On February 13,2012, the Defendant was sentenced for Count I: Criminal Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102, MCA, imposition of sentence is deferred for a period of Two (2) years, the Court retains jurisdiction above this case, Defendant receive credit for time spent in pre-trial incarceration from November 4, 2010 thru February 18, 2011 and September 28, 2011 thru October 18, 2011. For Count H: Criminal Possession of Drug Paraphernalia, a misdemeanor, in violation of Section 45-10-103, MCA; and for Count ID: Obstructing a Peace Officer, a misdemeanor, in violation of Section 45-7-302, MCA, punished by imprisonment in the Yellowstone County Detention Facility for term of Six (6) months on each Count, all of which is hereby suspended to run concurrently with each other and concurrently to Count I of this criminal cause; and other terms and conditions outlined in the Judgment given on February 13,2012.
On July 9, 2012, the sentence given on February 13, 2012, was revoked. The Defendant was sentenced for Count I: Criminal Possession of Dangerous Drugs, afelony, in violation of Section 45-9-102, MCA, to Department of Corrections for the term of Three (3) years all of which is hereby suspended. In all other respects, the previous Orders, conditions and reasons of this Court entered on February 13, 2012, remain unchanged *45and are imposed. Defendant is not entitled to receive credit for elapsed time while not incarcerated; Defendant is entitled to receive credit for pre-trial incarceration/detention time served from June 7,2012 thru July 9,2012; and other terms and conditions given in the Order of Revocation and Imposition of Sentence given July 9, 2012.
DATED this 29th day of April, 2014.
On September 9, 2013, the previous sentence was revoked. The Defendant was sentenced for Count I: Criminal Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102, MCA, to Department of Corrections for the term of Two (2) years 332 days. Court recommended Defendant be sereened for Passages and Pre-Release and upon acceptance, follow all requirements and provisions. If not accepted, Defendant will be placed at a Department of Corrections facility at the discretion of the Department. In all other respects, the previous Orders, conditions and reasons of this Court entered on February 13, 2012, remain unchanged and are recommended. Defendant is not entitled to receive credit for elapsed time while not incarcerated; Defendant is entitled to receive credit for pre-trial incarceration/detention time served from July 23, 2013 thru September 9,2013; and other terms and conditions given in the Order of Revocation and Imposition of Sentence on September 9,2013.
On April 11, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
It is the unanimous decision of the Division that a change in the caption of this case needs to be made. The caption of the case should identify the Defendant not only as “Shealee Marie Warclub”, but also as “Shealee Marie Walks” as a result of a name change she received in a dissolution proceeding. The caption needs to be amended to reflect the alias name as well. _
_ The Division unanimously finds that the Defendant’s sentence will be AFFIRMED. No evidence was presented to the Division that the sentence was clearly inadequate or clearly excessive.
Done in open Court this 11th day of April, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.